EXHIBIT 23 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (Form S-8 No. 33-89772 and No. 333-111047) pertaining to the Boston Scientific Corporation 401(k) Retirement Savings Plan of our report dated June 24, 2010, with respect to the financial statements and schedules of the Boston Scientific Corporation 401(k) Retirement Savings Plan included in this Annual Report (Form 11-K) for the year ended December 31, 2009. Boston, Massachusetts June 25, 2010
